Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U .S .C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US Publication No. 2020/0167274 -- "Bahirat") , sited in IDS and in view of Allison et al. (US Publication No. 2019/0073302 -- "Allison”).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048,1054-55,44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393,1404-05,162 USPQ 541,550- 551 (CCPA 1969)" (MPEP p 2100-8, c 2,1 45-48; p 2100-9, c 1,11-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
Regarding claims 1 and 5-7, Bahirat receives a request to read data stored on a first plane of a plurality of planes of a memory device (SSD, Bahirat paragraph [0019], in some embodiments, the logic 13 may be further configured to determine a zone namespace sub-group capacity, and determine the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace sub-group capacity. In some embodiments, the logic 13 may be additionally or alternatively configured to determine a zone namespace zone capacity, and determine the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace zone capacity), while a plurality of write operations are ongoing, wherein each of the plurality of write operations are performed concurrently to write each of a plurality of single-plane segments of data to a corresponding plane of the plurality of planes of the memory device (Bahirat paragraph [0018], With reference to FIG. 1, an embodiment of an electronic system 10 may include a controller 11, and logic 13 communicatively coupled to the controller 11. In accordance with some embodiments, the logic 13 may be configured to control access to two or more persistent storage devices, wherein at least one of the two or more persistent storage devices is to be logically organized with a namespace divided into two or more zones (e.g., a ZNS compliant with a NVMe specification, (Note claim 5 and 6)
and wherein a multi- plane segment of data received with a write request is divided into the plurality of single-plane segments of data The logic 13 may be further configured to determine two or more different zone size dependent parameters associated with the two or more persistent storage devices, determine a smallest aligned boundary based on each of the two or more different zone size dependent parameters, and set a zone group size for access to the two or more persistent storage devices based on the determined smallest aligned boundary. For example, the logic 13 may be configured to determine a preferred zone size for an application, determine a first erase block size for a first storage device of the two or more persistent storage devices, and determine the smallest aligned boundary based on the preferred zone size and the first erase block size. Bahirat teaches dividing each zoned namespace into groups based on zone/block size attribute values as well as the smallest aligned boundary. Also see Bahirat paragraph [0027], Some embodiments of the method 20 may further include determining a second erase block size for a second storage device of the two or more persistent storage devices at block 28, and determining the smallest aligned boundary based on the preferred zone size, the first erase block size, and the second erase block size at block 29. For example, the first storage device may include a first type of NAND media and the second storage device may include a second type of NAND media which is different from the first type of NAND media at block 30.);
suspending a first write operation of the plurality of write operations (Some embodiments of the method 20 may further include determining a zone namespace sub-group capacity at block 31, and determining the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace sub- group capacity at block 32. The method 20 may additionally or alternatively include determining a zone namespace zone capacity at block 33, and determining the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace zone capacity at block 34. In any of the embodiments herein, the at least one persistent storage device may include a SSD at block 35).
Bahirat does not teach read/write operations the first write operation corresponding to the first plane; and performing a read operation to read the data stored on the first plane while continuing to perform at least one other write operation of the plurality of write operations corresponding to another plane of the plurality planes.
However, Allison teaches read/writes operations by dividing a zoned namespace into each plane of the plurality of planes has an associated driver circuit configured to concurrently provide signals to access blocks of a corresponding plane during memory access operations by dividing the zoned namespace into one or more endurance groups (Egs) (Allison paragraph [0030], Such NVM Sets may allow non- volatile storage to be separated physically into groups referred to as "Endurance Groups." For example, instead of a single large L2P table for the entire SSD, the L2P table may be grouped into two or more individual L2P tables with a respective L2P table for each Endurance Group. Each separate L2P table may have its own snapshot and set of journals. On a power up of the SSD, for each Endurance group, the snapshots may be loaded into the separate L2P tables from non-volatile storage. Then the journals may be read from non-volatile storage and replayed to update the separate L2P tables. (Also note claims 6 and 7)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with Allison. Bahirat teaches the system and processes described in the independent claim, but lacks the specific terminology regarding the usage of read/write operations the first write operation corresponding to the first plane. Allison teaches dividing the memory or namespace into a plurality of endurance groups, which provide multiple benefits such as allowing for the prioritizing of certain read/write data operations or functions, as well as allowing more efficient operations such as “booting up” (Allison paragraph [0032-0033], After receiving suitable information from the SSD 54, the computer system 52 may set the priorities of the Endurance Groups based on the priority of namespaces needed during the booting of the computer system 52. The SSD 54 may store the priority information received from the computer system 52 in NVM to save the information across power cycles. At boot time, the SSD 54 may then initialize the Endurance Groups based on the saved priority information (e.g., initializing relatively higher priority Endurance Groups before initializing relatively lower priority Endurance Groups). After each Endurance Group is initialized, the SSD 54 may report the status to the computer system 52. Advantageously, the computer system 52 may resume activities (e.g., boot) after a needed Endurance Group is reported as ready without having to wait for the entire SSD 54 to initialize all of the Endurance Groups. If there are resources available to load L2P tables from the lower priority Endurance Groups, then that can be accommodated. For example, the method 60 may include initializing additional Endurance Groups with the same priority in parallel if there are sufficient resources at blocks 65a to 65c. The method 60 may further include initializing additional Endurance Groups with lower priority in parallel if there are sufficient resources at blocks 66a to 66c. When all Endurance Groups have been initialized at block 62, the method 60 may include indicating that the SSD is ready for commands from any namespace at block 67).
Regarding claims 2 and 3, Bahirat in view of Allison teaches further comprising: responsive to suspending the first write operation, saving state information pertaining to the first write operation for use in resuming the first write operation at a later time. (Allison paragraph [0030], Such NVM Sets may allow non- volatile storage to be separated physically into groups referred to as "Endurance Groups." For example, instead of a single large L2P table for the entire SSD, the L2P table may be grouped into two or more individual L2P tables with a respective L2P table for each Endurance Group. Each separate L2P table may have its own snapshot and set of journals. On a power up of the SSD, for each Endurance group, the snapshots may be loaded into the separate L2P tables from non-volatile storage. Then the journals may be read from non-volatile storage and replayed to update the separate L2P tables. Regarding claim 3, Bahirat in view of Allison teaches further comprising: resuming the first write operation using the saved stated information upon completion of the read operation at the later time.
Regarding claim 4, Bahirat in view of Allison teaches wherein the first write operation is resumed at a point at which execution of the first write operation was suspended. (Allison paragraph [0030], Such NVM Sets may allow non- volatile storage to be separated physically into groups referred to as "Endurance Groups." For example, instead of a single large L2P table for the entire SSD, the L2P table may be grouped into two or more individual L2P tables with a respective L2P table for each Endurance Group. Each separate L2P table may have its own snapshot and set of journals. On a power up of the SSD, for each Endurance group, the snapshots may be loaded into the separate L2P tables from non-volatile storage. Then the journals may be read from non-volatile storage and replayed to update the separate L2P tables.)
Claim 8 and 15 corresponds to method and apparatus in regards to method claim 1. It is rejected with the same references and rationale.
Claim 9-14 and 16-20 corresponds to method and apparatus in regards to method claims 2-7. It is rejected with the same references and rationale.

Conclusion 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 6:30- 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30- 3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
September 29, 2022